Heidi L. Emmons and Peter T. Linn, a divorced couple with four children, commenced actions in the Probate and Family Court for modification and contempt. Each party prevailed on some claims, and they cross-appealed. The Appeals Court modified the judgments in various respects and, pursuant to a provision in the parties’ separation agreement, awarded Emmons $38,000 in attorney’s fees. See Emmons v. Linn, 72 Mass. App. Ct. 1118 (2008). Emmons applied for further appellate review, seeking additional attorney’s fees, and we remanded the matter to the Appeals Court for further consideration. The Appeals Court concluded that Emmons was entitled to no additional fees. The matter returned to this court for further review of that limited question.1 After carefully reviewing the case, we agree with the result reached by the Appeals Court. Emmons is entitled to no additional attorney’s fees.

So ordered.


The Appeals Court’s decision in Emmons v. Linn, 72 Mass. App. Ct. 1118 (2008), is final and binding in all other respects.